My reading of the record convinces me that the relation of principal and surety between the State Bank and the Mount Horeb Bank in respect to the holders of the E certificates under the agreement of January, 1932, was terminated when the stabilization agreement *Page 197 
entered into on January, 23, 1933, by all the interested parties became effective.  Then a complete change in relationships was agreed to, the State Bank became the owner of the fund representing the fifteen per cent deposit liability and the sole debtor on that account to those certificate E holders who were parties to the new agreement.